DETAILED ACTION
DETAILED ACTION

Response to Remarks
Claim Rejections - 35 USC § 103
Applicant's Remarks filed 2/15/2021 have been fully considered in view of amendments to recite the enablement of a user to edit priority of entities.  However, examiner maintains that the prior art of record (“Katiyar”), generally, and specifically within the citations provided in the 11/16/2020 Office Action, read on this newly recited limitation in the independent claims:  at least, Fig. 1A, elm. 50: User Interface, and ¶0009: FIG. 1A illustrates an exemplary system for calculating an access cost of data center resources based on usage and rate plans. As shown in FIG. 1A, the system includes User Interface (UI) 50 to enable input of data relating, among other things, to configuration of rate plans ("rate plan data"), an organizational hierarchy, and a mapping of the organizational hierarchy to hosts and/or virtual machines in a data center.  
Applicant states the position that Katiyar fails to show or suggest the step of “automatically creating, by said cloud hosted chargeback manager, a hierarchy of entities associated with said multi-site datacenter” .  However, without further clarifying support or comment regarding the limitation of “automatically creating…”,  and ‘how’ Katiyar fails to teach the limitation, examiner maintains the art of record as cited with additional related citations herein.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 7-11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katiyar et al. (US 2009/0292654), herein “Katiyar”; in view of 
Ferris et al. (US 2009/0300608), herein “Ferris”.


Referring to Claims 1, 9 and 17, Katiyar teaches a method, a similar method, and a non-transitory computer readable storage medium, respectively directed to the same determination of costs associated with at least one multisite datacenter (e.g. (¶0018; a data center hierarchy, the data center hierarchy including a plurality of hosts and a plurality of virtual machines grouped to form one or more computing resource pools), said method comprising: 
accessing/presenting by a computer system (Fig. 1A), a portal of a cloud hosted chargeback manager, wherein said portal is operable to provide a data collector, said accessing accomplished by a computer system (Fig. 1, elms. 50/52- chargeback server teaching “portal”; and ¶0009: In one embodiment, UI 50 is in communication with Chargeback Server 52 through an HTTP protocol. In other embodiments, UI 50 can communicate with Chargeback Server 52 through other protocols such as SOCKS or HTTPS.); located remotely from said cloud hosted chargeback manager (¶0036: The invention may also be practiced in distributing computing environments where tasks are performed by remote processing devices that are linked through a network);
responsive to said accessing, receiving via download, from said portal, said data collector at said at least one multi-site datacenter  and operating  the data collector at said multi-site datacenter (¶0035: Any computer medium such as a flash drive, a CD-ROM disk, an optical disk, a floppy disk, a hard drive, a shared drive, and storage suitable for providing downloads from connected computers, could be used for storing the programming modules and ancillary software components;  in view of ¶0011: Usage Data Collector Module 54, in one embodiment, continuously monitors usage data of data center computing resources of each host and virtual machine in the data center. The monitoring includes collecting data such as, for example and without limitation, CPU use, memory use, disk use, network use, etc.);
collecting, by the data collector, resource usage data from the virtual infrastructure of the multi-site datacenter( e.g. ¶0029: In the Virtual Machine Computing Resource cost model, the cost of each type of computing unit=Chargeable Virtual Machine Computing Resource Units.times.Rate Factor.times.Base Rate. The unused computing resource cost=host unused computing resource units attributed to the VM.times.Rate Factor.times.Base Rate. Hence, in an example in which a rate plan includes a combination of various types of access costs, the total cost of access=total fixed cost+total virtual machine computing resource cost+total virtualization support computing resource cost+total unused computing resource cost), said usage data from the virtual machine infrastructure comprising: 
a cost associated with software licensing (¶0028: the cost of access of a VM is the fixed cost at that VM level in the VC hierarchy. In one example, the fixed cost of operating a host can be calculated by adding hardware cost, energy cost, personnel cost, cost of real estate, cost of software licenses, etc.);
a cost of a particular component present in the virtual infrastructure (¶0022: In another example, a particular consuming entity may be charged by the number of reserved units of these computing resources, irrespective of actual use
a use rate associated with a virtual machine (e.g. ¶0003: The apparatus comprising a usage data collector module to collect usage data of each of the data center computing resources and a cost calculation module in communication with the usage data collector for calculating the computing resource usage charges based on usage and a rate plan); 
determining how virtual machines of said virtual infrastructure are grouped; and  identifying machines of said multi-site datacenter as said virtual machines (¶0017/¶0018: FIG. 2 illustrates an exemplary organization hierarchy as well as an exemplary data center resource hierarchy. In one embodiment, UI 50 can be used to configure these hierarchies. In one embodiment, a default data center resource hierarchy corresponding to a data center host setup is provided, and can be amended or adjusted according to changes in the availability of the hosts or virtual machines in the data center. In one embodiment, a mapping between the hosts/virtual machines and the organization is stored in CBDB 62. In other embodiments, this mapping can be stored in any database or data store so long as the mapping data is accessible to Cost Calculation Module 56 of CB Server 52); 
determining whether an enterprise-grade cloud infrastructure and management solution is present in said multi-site datacenter (e.g. ¶0018: ..email.. teaching “management solution”)
collecting, by the data collector, resource usage data from the physical infrastructure of the multi-site datacenter (e.g. ¶0014: In one exemplary embodiment, CBDB 62 includes a cost model and a chargeback (CB) hierarchy. The cost model includes; (a) a listing of computing resources such as the CPU, the memory, the Disk, the NIC, etc.; (b) one or more billing or chargeback plans based on resource allocation and usage; (c) cost types such as fixed cost, usage based cost, and operational overheads of each of the hosts; and (d) the base rate and rate factor of each computing resource), said resource usage data from the physical infrastructure comprising: 
an amount of power consumed and cooling cost (e.g. ¶0028: energy costs, wherein energy costs are recognized to include combined power and cooling costs;, 
an overage fee (¶0030: In one embodiment, the customized rate plan includes time dependent rate factors or access cost. For example, the cost of access of a particular computing resource may vary depending on overall demand and load on the system. In one embodiment, the rate factor for a particular computing resource is configured by administrator using UI 50 to vary with the demand and load on the system measured in terms of CPU and/or disk usage at a particular time or during a particular time interval. In another embodiment, the consuming entity may be charged based on a max usage of one or more of the computing resources. For example, if the consuming entity generally uses five units of a computing resource but used ten units during a peak use, the charges will be based on ten unit of usage)
a cost of a particular component present in the physical infrastructure (¶0014: For example, if VM1 is moved from Host 1 to Host 2, one or more of the base rate, rate factor, and per unit charges can be updated in the cost model based on the hardware specification including the computing power of Host 2);
sending, by said data collector, resource usage data for both said virtual infrastructure and said physical infrastructure of the multi-site datacenter, collected by said data collector to said portal (Fig. 1A elms. 54 /64; and ¶0013: In accordance with one or more embodiments of the preset invention, cost calculation module 56 uses the monitoring data collected through Usage Data Collector Module 54 to calculate the cost of access for a given entity (i.e., a data center consumer). In one embodiment, Cost Calculation Module 56 executes in Chargeback Server 52, and uses monitoring data stored in DCDB 60 and cost plan data stored CBDB 62. In one embodiment, CBDB 62 is a relational database, and in other embodiments, CBDB can be a data store of any type so long as the information can be stored and retrieved selectively.); 
automatically creating, by said cloud based chargeback manager, a hierarchy of entities associated with said multi-site datacenter (Fig. 2; and ¶0017: FIG. 2 illustrates an exemplary organization hierarchy as well as an exemplary data center resource hierarchy. In one embodiment, UI 50 can be used to configure these hierarchies. In one embodiment, a default data center resource hierarchy corresponding to a data center host setup is provided, and can be amended or adjusted according to changes in the availability of the hosts or virtual machines in the data center; and the example of ¶0026: For example, if the cost of access is being calculated by the number of computing resources units used, a base rate of each unit (for example, CPU GHz-Hr base cost=$1.50) is assigned to each type of computing resource units (such as, CPU, Disk, etc.). In addition, in one embodiment, a rate factor may also be assigned to each of these unit types at any level in the organization hierarchy. In this example, the cost can be adjusted by adjusting the rate factor without any need for adjusting the base rates. In another example, the rate factor can be time dependent. For example, the rate factor for some computing resources at any level in an organization hierarchy is high when additional services such as High Availability or Fault Tolerance are provided. In one exemplary scenario, the rate factor for a CPU may be higher for a system having a Xeon processor than for one having a Celeron processor. In one embodiment, if a rate factor is applied at a particular node (i.e., a data center computing resource) in the VC hierarchy, the rate factor also applies to all children of the node); 
enabling a user of said computer system which accesses said cloud hosted chargeback manager to edit said hierarchy of entities which were automatically created by said cloud hosted chargeback manager such that said hierarchy of entities are both automatically created and user- editable (Fig. 1A, elm. 50; and ¶0009/¶0010: FIG. 1A illustrates an exemplary system for calculating an access cost of data center resources based on usage and rate plans. As shown in FIG. 1A, the system includes User Interface (UI) 50 to enable input of data relating, among other things, to configuration of rate plans ("rate plan data"), an organizational hierarchy, and a mapping of the organizational hierarchy to hosts and/or virtual machines in a data center.. Term "data center consumer entity", as used herein, generally refers to a department in the organization hierarchy. In one or more embodiments, a consuming entity is a user of one or more of the hosts and/or the virtual machines in the data center; and ¶0014: In one embodiment, the cost model and the CB hierarchy can be entered and/or amended using UI 50.);
generating, by said cloud hosted chargeback manager, a cost report associated with said resource usage data corresponding to said hierarchy of entities associated with said multi-site datacenter, wherein said cost report is received from said portal such that a chargeback tabulation reporting of a cost of said resource usage data is provided as a service, by said cloud hosted chargeback manager, for each of said hierarchy of entities associated with said multi-site datacenter(e.g.¶0003: In another embodiment, an apparatus for calculating computing resource use charges for a data center consumer entity is disclosed. The data center consumer entity accesses a plurality of computing resources in a data center. The apparatus comprising a usage data collector module to collect usage data of each of the data center computing resources and a cost calculation module in communication with the usage data collector for calculating the computing resource usage charges based on usage and a rate plan. A chargeback database is included to store the rate plan, and a reporting module is included to generate a use charges report for a selected usage period and a selected one of the plurality of data center consumer entities based on cost calculations by the cost calculation module).  
While Katiyar teaches A898Serial No.: 13/865,026 Examiner: Amsdell, D.2 Group Art Unit: 3687determining whether a group of networking products for virtualized information technology infrastructures is present in said multi-site datacenter determining whether a centralized network management component for said group of networking  product for virtualized information technology infrastructures is present and running on a hypervisor in said multi-site datacenter; and determining whether a central administration point for said hypervisor is present in said multi-site datacenter groups (Fig. 1B; ¶0018: Ibid, with email teaching “network product”; in view of ¶0016: FIG. 1B illustrates host 70 that includes basic system components such as a CPU, memory, a disk, and a network interface. Host 70 incorporates a hypervisor such as VMware ESX Server.TM.. One or more virtual machines executes in the hypervisor. Host 70, in one embodiment, is a basic building block of a data center), Katiyar is silent to a ”security” product.  
Additionally, while Katiyar, teaches the chargeback manager as “self-monitoring”  (¶0011: Usage Data Collector Module 54, in one embodiment, continuously monitors usage data of data center computing resources of each host and virtual machine in the data center. The monitoring includes collecting data such as, for example and without limitation, CPU use, memory use, disk use, network use, etc. The usage data, in one embodiment, is stored in data center database 60. DCDB 60, in one embodiment, is a relational database, and in other embodiments, DCDB 60 can be any type of data storage medium so long as the stored data can be selectively retrieved), yet fails to teach the steps of a “self-installing” data collector; and  “wherein said data collector is self-installed and self-monitored by said cloud hosted chargeback manager such that a user of said computer system which accesses said cloud hosted chargeback manager is not required to install or monitor said data collector”.
Ferris however discloses in his model for managing virtual machines, both the feature of self-installing collection software that determines usage and rates thereof, as well as the determination of a security product being present  (e.g. ¶0030/¶0031: In terms of network management of the set of instantiated virtual machines 116 that have been successfully configured and instantiated, the cloud management system 104 can perform various network management tasks including security, maintenance, and metering for billing or subscription purposes. The cloud management system 104 of a given cloud can 102, for example, install or terminate applications or appliances on individual machines. The cloud management system 104 can monitor operating virtual machines to detect any virus or other rogue process on individual machines, and for instance terminate the infected application or virtual machine. The cloud management system 104 can likewise manage an entire set of instantiated virtual machines 116 or other resources on a collective basis, for instance, to push or delivery a software upgrade to all active virtual machines. Other management processes are possible… In embodiments, more than one set of virtual machines can be instantiated in a given cloud at the same, overlapping or successive times. The cloud management system 104 can, in such implementations, build, launch and manage multiple sets of virtual machines based on the same or different underlying set of resource servers 108, with populations of different sets of instantiated virtual machines 116 such as may be requested by different users. The cloud management system 104 can institute and enforce security protocols in a cloud 102 hosting multiple sets of virtual machines. Each of the individual sets of virtual machines can be hosted in a respective partition or sub-cloud of the resources of the cloud 102. The cloud management system 104 of a cloud can for example deploy services specific to isolated or defined sub-clouds, or isolate individual workloads/processes within the cloud to a specific sub-cloud. The subdivision of the cloud 102 into distinct transient sub-clouds or other sub-components which have assured security and isolation features can assist in establishing a multiple user or multi-tenant cloud arrangement. In a multiple user scenario, each of the multiple users can use the cloud platform as a common utility while retaining the assurance that their information is secure from other users of the overall cloud system.).
One of ordinary skill in the art would find obvious to incorporate self-installation of software because it does not require human intervention, thus avoiding human error and delay.  Further one of ordinary skill would recognize a need for security products and the detection thereof to add a level of internal, objective surveillance.
	And Katiyar while teaching the discovery of changes and updates by said data collector of a physical infrastructure and a virtual infrastructure of said datacenter and (¶0019: In one embodiment, a virtual machine that is running in a particular host can be moved to another host. This another host may have a different hardware setup, hence, the unit charges or the rate factors of the computing resources in the another host may be different. In this case, the use charges for a data center consuming entity that is using the virtual machine may be updated based on the new unit charges or the rate factors. In one embodiment, Usage Data Collector Module 54 monitors any such movement of the virtual machines within the data center to update the use charges accordingly. Further, in one embodiment, Usage Data Collector Module 54 also monitors changes in the data center and organization hierarchies, as well as any change in the mappings between the data center and the organization. Cost Calculation Module 56 adapts to any such change and updates the usage charges accordingly), is silent to the discovery for, by said data collector upon installation and discovery of the inventory details of the virtual infrastructure.
Ferris again discloses  the discovering, by said data collector, a physical infrastructure and inventory details of a virtual infrastructure of said multi-site datacenter (at least ¶0020: When the request to instantiate a set of virtual machines or other resources has been received and the necessary resources to build that machine or resource have been identified, the cloud management system 104 can communicate with one or more set of resource servers 108 to locate resources to supply the required components. The cloud management system 104 can select providers from the diverse set of resource servers 108 to assemble the various components needed to build the requested set of virtual machines or other resources. It may be noted that in some embodiments, permanent storage such as hard disk arrays may not be included or located within the set of resource servers 108 available to the cloud management system 104, since the set of instantiated virtual machines or other resources may be intended to operate on a purely transient or temporary basis. In embodiments, other hardware, software or other resources not strictly located or hosted in the cloud can be leveraged as needed. For example, other software services that are provided outside of the cloud 102 and hosted by third parties can be invoked by in-cloud virtual machines. For further example, other non-cloud hardware and/or storage services can be utilized as an extension to the cloud 102, either on an on-demand or subscribed or decided basis.; and ¶0025: As shown for example in FIG. 2, the cloud management system 104 can then instantiate one or more than one set of virtual machines 116, or other processes based on the resources supplied by the registered set of resource servers 108. In embodiments, the cloud management system 104 can instantiate a given number, for example, 10, 500, 1000, or other numbers of virtual machines to be made available to users on a network 114, such as the Internet or other public or private network. Each virtual machine can be assigned an instantiated machine ID that can be stored in the resource aggregation table, or other record or image of the instantiated population. Additionally, the cloud management system 104 can store the duration of each virtual machine and the collection of resources utilized by the complete set of instantiated virtual machines 116.). 
One of ordinary skill in the art would recognize that the systemic monitoring of structure and infrastructure would be a requirement of a system to accomplish resource gather performance metrics required for seamless operation and determination of associated costs accordingly.

Referring to Claims 2, 10 and 18, Katiyar, in view of Ferris, teaches the method of claim 1, the similar method of claim 9, and a non-transitory computer readable storage medium of claim 17,and Katiyar further teaches: 
subscribing to access said portal (e.g. Fig. 2; and ¶0018: As exemplary illustrated in FIG. 2, "Host 1" is mapped to the "HR" department and VM3 is mapped to the Administration department. In other words, the computing resources of Host 1 are reserved for use by the HR department and the computing resources of VM3 are reserved for sole use by the Administration department-reserved teaching “subscribing”). 

Referring to Claims 3, 11, and 19, Katiyar in view of Ferris, teaches the method of claim 1, the similar method of claim 9, and a non-transitory computer readable storage medium of claim 17,and Katiyar further teaches: 
customizing said report (e. g. ¶0009 As shown in FIG. 1A, the system includes User Interface (UI) 50 to enable input of data relating, among other things, to configuration of rate plans ("rate plan data"); or alternatively ¶0015: In one embodiment, the bills are generated in a format that is suitable for inputting the data into a corporate accounting or billing system for streamlined billing and reporting). 

Referring to Claims 5, 13, and 20, Katiyar in view of Ferris, teaches the method of claim 1, the similar method of claim 9, and a non-transitory computer readable storage medium of claim 17,and Katiyar further teaches wherein said sending, by said 
aggregating said data collected by said data collector prior to sending said data (¶0002: Further, a sum of a sum of multiplications of billed units of each of the plurality of computing resources by per unit charge, base rate, and rate factor is calculated; and ¶0012: In one example, Usage Data Collector Module 54 performs aggregation using available usage data at VM, host, or any child entity level to calculate costs at any level in the organization hierarchy.). 


Referring to Claims 7, 8, 15 and 16, Katiyar in view of Ferris, teaches the method of claim 1, and similar method of claim 9, Katiyar further teaches wherein said generating by sais cloud hosted chargeback manager, a cost report associated with said resource usage data corresponding to said hierarchy of entities associated with said multi-site datacenter comprising generating, by said cloud hosted chargeback manager said cost analysis data for each of said hierarchy of entities associated with said multi-site datacenter; or alternatively generating, by said cloud hosted chargeback manager a cost report comprising an aggregation of said resource usage data associated with costs collected from a plurality of A898Serial No.: 13/865,026 Examiner: Amsdell, D.4 Group Art Unit: 3627multi-site datacenters for each of said hierarchy of entities associated with said plurality multi- site datacenters. (¶0012: In another embodiment, usage data monitoring is performed by an external system (for example, VMware Virtual Center.TM., VMware ESX Server.TM., etc.). Usage Data Collector Module 54, in this embodiment, retrieves the usage data of the data center resources from the external system. In one example, Usage Data Collector Module 54 performs aggregation using available usage data at VM, host, or any child entity level to calculate costs at any level in the organization hierarchy. The usage data, in one example, includes usage of one or more of the CPU, memory, network bandwidth, and disk(s). It may be noted that an application programming interface (API) to monitor usages and to retrieve usage data is commonly available. For example, VMware Virtual Center Server/ESX Server.TM. includes this API., with external system teaching “cloud based manager”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210.  The examiner can normally be reached on M, T and F, 9 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687